Citation Nr: 1227704	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  12-11 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The appellant is the widow of the Veteran, who served on active duty from November 1951 to November 1953; he died in December 2010.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2011 rating decision by the Milwaukee, Wisconsin, Regional Office (RO), which denied the appellant's claim of entitlement to service connection for the cause of the veteran's death.  She perfected a timely appeal to that decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board recognizes that the appellant is of advanced age; however, a review of the record found that further development is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to her claim.  See 38 C.F.R. § 3.159.  The specific bases for remand are set forth below.  

In order to establish service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312(a) (2011).  A service-connected disability is one due to disease or injury incurred or aggravated in service (see 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303), or one that was caused or is aggravated by an already service-connected disability (see 38 C.F.R. § 3.310(a)).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death.  Id.  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

The record indicates that the Veteran died in December 2010.  The certificate of death lists the immediate cause of death as aspiration pneumonia due to, or as a consequence of, dysphagia due to, or as a consequence of, recurrent strokes.  Listed as a significant condition contributing to death but not resulting in the underlying cause was PTSD.  No autopsy was performed.  

At the time of the Veteran's death, service connection was in effect for post-traumatic stress disorder (PTSD), rated as 50 percent disabling; residuals of frostbite in the right foot, rated as 30 percent disabling; frostbite in the left foot, rated as 10 percent disabling; and residuals of frostbite, evaluated as 30 percent disabling.  However, the RO denied service connection for hypertension.  

VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  The Board observes that the Veteran's death certificate indicates that he died at Lost Creek Care Center.  The Veteran's terminal treatment records from such facility have not been associated with the claims file.  As records of treatment from Lost Creek Care Center are potentially pertinent to the claim for service connection for the cause of the Veteran's death, an attempt should be made to associate these records with the claims file or the Veteran's Virtual VA e-folder.  

In addition, the statement of the case (SOC), issued in March 2012, indicates that the evidence considered included treatment reports from Dayton VA Medical Center dated from June 2007 through December 2010.  However, these records have not been associated with the Veteran's claims folder or the Veteran's Virtual VA e-folder.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment records should be associated with the claims file or the Veteran's Virtual VA e-folder.  38 U.S.C. § 5103A (West 2002).  

The appellant contends that service connection is warranted for the cause of the Veteran's death.  Specifically, the appellant maintains that the Veteran's service-connected PTSD contributed to his recurrent strokes which eventually led to his death.  The appellant alleges that the Veteran was unable to overcome his death causing pneumonia because his immune system was weakened and compromised beginning back in service in Korea.  

In August 2011, a VA physician reviewed the claims folder and noted that the Veteran had surgery for significant stenosis of the left carotid artery on March 26, 2007; postoperatively, he developed a left cerebrovascular accident, right hemiparesis and aphasia.  The examiner noted that, prior to the surgery, the medical records showed an improvement of the PTSD symptoms.  It was the examiner's opinion that the main cause of the Veteran's death was the carotid artery stenosis and andarterectomy complications, with a resulting stroke.  The examiner stated that this would be a separate diagnosis from the PTSD.  The examiner further stated that the carotid artery stenosis could be related to hypertension, but service connection for hypertension was denied.  The examiner concluded that PTSD, therefore, would not be a substantial contributor to the Veteran's death.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2011 VA medical opinion is inadequate for rating purposes because it appears to only address whether the Veteran's service-connected PTSD contributed to the cause of his death; the medical opinion failed to specifically consider whether the cause of the recurrent strokes was aggravated beyond its "natural progress" by his service-connected PTSD.  Given the case law requiring an examination which is adequate for rating purposes, a clarification of the August 2011 VA medical opinion is needed to determine whether or not the Veteran's service-connected PTSD caused or aggravated the recurrent strokes beyond the natural progression of the disease.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to her claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO via the AMC in Washington, D.C., for the following actions: 

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain from the Dayton VAMC any records of treatment of the Veteran, dated from June 2007 through December 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The RO should ask the appellant to provide any releases necessary for VA to obtain the Veteran's medical records, dated immediately prior to his death in December 2010 (his terminal hospital records), from the Lost Creek Care Center.  All records and/or responses received should be associated with the claims file.  

3.  After securing any additional records, the claims file must be forwarded to the VA physician who provided the August 2011 VA opinion, or a similarly qualified VA physician, for the issuance of a supplemental medical opinion.  The physician should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the principal or a contributory cause of the Veteran's death was caused by or aggravated beyond its natural progress by his service-connected PTSD.  The physician must provide the complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific service-related injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010)

4.  After the requested opinion report has been completed, the report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it must be returned to the physician.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ must re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the appellant until she receives further notice.  The purposes of this REMAND are to further develop the record and to the accord the appellant due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



